Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 December 2020 has been entered.

Status of Claims
 	Claims 1, 2, 4-10, 12, 13 and 21 are pending.
	Claims 1, 2, 4-10, 12, 13 and 21 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/333,295, 05/09/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claim Objections
The objection to Claim 1, in the Final Office Action mailed 11 August 2020, is withdrawn in view of Applicants' amendment received 11 October 2020, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 1, 2, 4-10 and 12-15 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 11 August 2020, is withdrawn in view of Applicants' amendment received 11 October 2020, in which the cited claim was amended.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1, 2, 4-10, 12, 13 and 21 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 2, 4-10, 12, 13 and 21 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.
Claim 1 recites: “A method for stimulating and analyzing cancer cells, comprising:…a plurality of cancer cells is attached…”
Claim 21 recites: “A method for destruction of cancer cells,…”

However, there is no support in the original disclosure for the incorporation of any type of cancer cell into the methods described in the claimed subject matter. Applicants only show the use of ‘QUDB’ cells in the working examples described in the specification; e.g., originally-filed specification, pg. 17, para. [0075]; pg. 17, para. [0077]; pg. 18, para. [0079]; and Figs. 6A thru 7B). Therefore, it is not clear that other types of cancer cells can be used in the method described in the claimed subject matter, since only QUDB cells were disclosed in the specification. For example, Awada et al. ((2012) 
That is, different types of cancer tumors show a wide diversity in molecular etiology (and, therefore, treatment approaches), indicating that there are functionally different ‘species’ of cancer with regard to tumor biology within the genus of ‘cancer’ or ‘cancer cells’.
In addition, it is not clear what type of cells ‘QUDB’ cells are, (i.e., whether or not they are cancer cells) because they are not described, defined or explained in the specification (see 112(b) rejection next). 
MPEP 2163.05 (I)(B) recites, in part: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 12, 13 and 21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 2, 4-10, 12, 13 and 21 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1 recites: “A method for stimulating and analyzing cancer cells, comprising:…a plurality of cancer cells is attached…”
Claim 21 recites: “A method for destruction of cancer cells,…”


	A review of the literature indicates that QUDB cells are a metastatic lung cancer cell line. However, it is not clear if Applicant’s recitation of QUDB cells represent the same cells as those found in the literature, because, again, Applicant has not defined the acronym ‘QUDB’.
However, for the purpose of compact prosecution, the term ‘QUDB’ will be considered to be a metastatic lung cancer cell line.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 5-8, 12 and 13 under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., and Loftus, in the Final Office Action mailed 11 August 2020, is withdrawn in view of Applicants' amendment received 11 October 2020.
The rejection of Claim 4 under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., and Loftus, as applied to claims 1, 2, 5-8, 12 and 13 above, and further in view of Downey et al. and Clare et al., in the Final Office Action mailed 11 August 2020, is withdrawn in view of Applicants' amendment received 11 October 2020.
The rejection of Claims 9, 10, 14 and 15 under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., and Loftus, as applied to claims 1, 2, 5-8, 12 and 13 above, and further in view of Gao et al., and Li et al., in the 
The rejection of Claim 21 under 35 U.S.C. §103 as being unpatentable over several of the prior art references cited to reject claim 1 above, in the Final Office Action mailed 11 August 2020, is withdrawn in view of Applicants' amendment received 11 October 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 5-10, 12, 13 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. ((2013) Nanoscale 5: 3421-3427) in view of Stolwijk et al. (Cell Growth and Cell Death. In: Elec. Cell-Substrate Imped. Sensing Cancer Metastasis. Copyright 2012), Loftus (U.S. Patent No: 9,770,405 B1; Date of Patent: Sep. 26, 2017; Filed: Oct. 4, 2012), Gao et al. ((2014) Bio-Med. Mater. Eng. 24: 2229-2241), and Li et al. ((2011) In: Adv. In Automation and Robotics, Vol 2. pp. 265-272).
 [All references cited in the Final Office Action mailed 11 August 2020.]

Abdolahad et al. addresses some of the limitations of claims 1, 2, 6, 7 and 21, and the limitations of claims 5, 8, 12 and 13.
Regarding claims 1, 7, 8 and 21, Abdolahad et al. shows a novel-carbon nanotube (CNT) -based analytical tool to analyze the natural behavior of the cell electrical resonance characteristics against the applied frequency as a cancer diagnostic instrument in single cell resolution (pg. 3421, column 2, para. 1 [Claim 1] [A method for stimulating and analyzing cancer cells, carbon nanotubes]). 
Two different metastatic stages of colon cancer (HT29 and SW48) as well as breast cancer (MDA-MB231 and MCF7) cells were diagnosed by this device (pg. 3421, column 2, para. 1 [Claim 1] [determine vitality of stimulated cancer cells]). 

The sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system. The impedance of each cancer cell was measured in a specific frequency range and with a specific bias voltage (pg. 3422, column 1, para. 3 [applying an electromagnetic field to the attached cancer cells to stimulate cancer cells] [Claims 7 and 21] [an electromagnetic wave exposure device, connecting the biosensor to an electrical analysis device] [Claim 8]). 
Fig. 3a shows the average impedance diagram of the HT29 and SW48 single colon cancer cells over a frequency range for the experiments on 5 individual cells (pg. 3422, column 2, para. 3). The second derivative of the cell impedance with respect to the measurement frequency have been extracted and plotted in part (c) and (d) of Fig. 3. Several peaks at certain frequencies of the HT29 cell were observed, while the number and intensity of these peaks was reduced for the SW48 one. HT29 is a “low” metastatic stage colon cancer cell and SW48 is a “high” metastatic stage colon cancer cell. (pg. 3423, column 1, para. 1 and pg. 3424, Fig. 3 and legend  [Claim 1] [measuring a first and second electrical response, determining the vitality of the stimulated cancer cells by comparing the first and second measured electrical impedance values]). 

Fig. 3a shows the average impedance diagram of the HT29 and SW48 single colon cancer cells over the frequencies ranging from 20Hz to 100kHz (pg. 3422, column 2, para. 3 [Claim 1] [frequency range between 0.1kHz and 500kHz]).
Further regarding claims 1 and 21, and regarding claim 2, the EDR (extreme drug resistance) of single HT29 cells to anti-cancer agents, including paclitaxel was investigated using the described device. Figure S7 presents the impedance frequency diagram of HT29 cells incubated with different doses of paclitaxel. A significant reduction in the cell membrane impedance by a little increase in the dose of paclitaxel shows the accuracy of the CNT-based cancer cell electrical analysis for EDR study. The diagrams of figure S7-b show that the impedance of HT29 cells starts to be disrupted when the dose of triton is increased. An increment in the percentage of added triton to cell culture media resulted in noticeable disruption of HT29 impedance, which could be related to the necrosis state of the cell (pg. S9 thru pg. S10 and Figs. S7 (a) and (b)).

Regarding claim 5 and further regarding claims 7 and 21, the cellular electrical cancer endoscope is based on multiwall carbon nanotube (MWCNT) probes (pg. 3421, column 2, para. 1. The CNT endoscope fabrication process starts with depositing a thin film of Ni as a catalyst for CNT growth on a silicon layer, and subsequent patterning using standard photolithography. The gap between the electrodes has been set to be less than the diameter of individual cells. VACNT (vertically-aligned CNT) arrays are grown on desired places using a chemical vapor deposition reactor. The length and diameter of the nanotubes were within specific ranges (pg. 3422, column 1, para. 1 [an array of carbon nanotubes (CNTs), biosensor comprises an array of CNTs] [Claims 7 and 21]).
Regarding claims 6 and further regarding claim 21, Abdolahad et al. shows either explicitly or inherently all of the features of the integrated simulating-analyzing set-up, as described in claim 6 (pg. 3422, column 1, para. 1 thru 3 and pg. 3425, column 1, Fig. 5). That is, Abdolahad et al. shows: 1) a biosensor comprising an array of CNT’s grown on a chip configured to: attach a plurality of cancer cells thereon, penetrate into the plurality of attached cancer cells, act as cell's impedance sensing electrodes, transfer electromagnetic waves to the plurality of attached cancer cells, and enhance the transferred electromagnetic waves to the plurality of attached cancer cells; 2) an electrical analyzing device, comprising data acquisition instrument and a data 
Further regarding claims 7 and 21, and regarding claim 8, after dropping the cell, the endoscope device was placed in a cell media chamber to keep the cell alive (pg. 3422, column 2, para. 1 [a solution of cancer cells, an incubator]).
Regarding claims 12 and 13, the sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system (pg. 3422, column 1, para. 3). The frequency measurements were conducted over a range between 20 and 80kHz to cover any possible characteristic frequencies of single cells (pg. 3422, column 2, last para.) 

It is noted that set-up parts (e.g., the biosensor, the data acquisition instrument, the data processor, and the VAMWCNTs, with regard to claims 6 and/or 21) that are ‘configured to’ perform a function are not required to perform that function for the purposes of a prior art search. That is, if said set-up parts are cited in the prior art and are used within the context of the claimed subject matter, then these set-up parts would be inherently capable of performing the function that they are configured to perform. 

Abdolahad et al. does not show: 1) detecting the vitality of stimulated cancer cells by measuring a first electrical response from the (same) attached cancer cells, applying an electromagnetic field to the attached cancer cells, and measuring a second electrical response from the (same) stimulated cancer cells [Claims 1 and 21]; 2) detecting that the vitality of the stimulated cancer cells is decreased (destruction of the cancer cell) if reversed trend versus the trend of the first electrical response [Claim 2]; 3) the electromagnetic field is applied with an intensity in a range of 1dbm to 20 dbm [Claims 1 and 21]; 4) the electromagnetic field is applied with a frequency of 940MHz [Claims 1 and 21]; 5) some of the specific hardware parts as recited in claims 6 and 21 [Claims 6 and 21]; 6) preparing some of the integrated stimulating-analyzing set-up steps listed in claim 7, specifically, using a sealed package [Claims 7 and 21]; 7) the cancer cells comprise lung cancer cells or lung cancer cell lines [Claims 9 and 10]; and 8) applying the electromagnetic field to the attached cancer cells for 5 minutes [Claim 12].

Stolwijk et al. provides motivation for expecting that a specific electromagnetic pulse applied to a single cell over time would result in a decrease in cell impedance, due to the destruction of the cell, by way of addressing the limitations of claims 1 and 21.
Regarding claims 1 and 12, Stolwijk et al. teaches that when apoptosis or necrosis affect the entire cell population the electrical current will no longer be blocked or impeded by the dielectric cell bodies- either because of cell rounding or membrane permeabilization. The measured impedance should eventually reach the values of a cell-free electrode no matter which frequency is recorded. When cells grown on ECIS (Electric Cell-substrate Impedance Sensing) electrodes are exposed to an invasive electrical potential difference of several volts for some tens of seconds, irreversible dielectric breakdown of the plasma membrane is induced resulting in irreversible membrane permeabilization and subsequent cell lysis (pg. 103, para. 1, section 5.1).

Loftus provides motivation for holding a biosensor comprising an array of CNTs in a sealed package which contains a solution of cells, by way of addressing the limitations of claims 7 and 21.
Regarding claims 7 and 21, Loftus shows capsules for containing medical implants and delivery systems for release of active biological substances. Delivery systems comprise a capsule comprising an interior enclosed by walls, and a source of active biological substances enclosed within the capsule interior (column 3, lines 18-23). A method is provided for creating fibrous mesh from suspensions of CNTs (carbon nanotube) or other biocompatible fibers. The methods also provide containers for medical devices (column 6, lines 66-67 and column 7, lines 5-7). A scaffold of fibers (e.g., CNTs) can also be placed into the interior of the capsule, to serve as a support for the growth of cells (column 16, lines 41-44 [nexus to Abdolahad et al.] [CNT array, contact cells]). A capsule can also enclose an electromechanical or electronic medical device. The medical device may provide or transform an electromagnetic signal (column 10, lines 1-3 and 15-19 [nexus to Abdolahad et al.] [electromagnetic wave exposure]). 

Gao et al. addresses the data processor limitation of claims 6 and 21, some of the limitations of claim 1, and the limitations of claims 9 and 10.
Gao et al. teaches that biological tissue impedance spectroscopy can provide rich physiological and pathological information by measuring the variation of the complex impedance of biological tissues under various frequencies of driven current (pg. 2229, Abstract). Biological tissue spectroscopy can show intrinsic biophysical 
Regarding claims 1 and 6, the test box is connected to a 4294A impedance analyzer by 42942A adapter and 16092A fixture, measuring the series resistance R and reactance X of tissue samples from 31 frequency points of logarithmic increments within 100Hz-100MHz (pg. 2234, para. 1 [impedance values]).
Regarding claims 6 and 21, the measurement system consists of measuring electrodes, specimen test box, test fixture, adapter, impedance analyzer, data acquisition interface and PC (pg. 2234, para. 1 [data acquisition, data processor]).
Regarding claims 9 and 10, Gao et al. shows that biological tissue impedance spectroscopy can provide rich physiological and pathological information by measuring the variation of the complex impedance of biological tissues under various frequencies of driven current. A key problem must be solved on how to generally distinguish normal tissues from the cancerous in terms of measurable electrical impedance tomography (EIT) data (pg. 2229, Abstract [nexus to Abdolahad et al.] [stimulate and analyze cancer cells by measuring electrical impedance/responses]). Experimental samples of lung tissue are taken from 109 patients in the lung surgery department in the General Hospital of Tianjin Medical University (pg. 2233, para. 4).

Li et al. addresses some of the limitations of claims 1, 6 and 21.
Li et al. teaches that the response of cells to a chemical or biological agent in terms of their impedance changes in real time is a useful mechanism that can be utilized for a wide variety of biomedical applications. Measurement of the electrical 
Regarding claims 1 and 21, the source amplitude could be adjusted by wide bandwidth, low noise variable gain amplifiers from -11 to +51dB (pg. 265, Abstract). A high accuracy dynamic adjusting voltage source has been developed in order to restrict the current density magnitude so as not to damage cell structure or function in cell impedance tomography application (pg. 272, para. 1).
Regarding claims 6 and 21, Li et al. shows a high-speed (250MHz), high-resolution dual DAC (digital-to-analog convertor) used for generating stimulating voltage by a DDS (direct digital synthesis) technique. With the advantages of accuracy and bandwidth, it is suitable for cell impedance tomography application (pg. 265, Abstract [nexus to Abdolahad et al. and Gao et al.] [measuring cell electrical impedance after cell stimulation, MHz measurements] ). Measurement of electrical impedance characterization of cells provides an effective means to examine biological events, and enables detection of physiological changes in cell-cell interactions, and resulting from toxicity effects of pharmaceutical compounds (pg. 265, para. 1 [nexus to Abdolahad et al.] [cell electrical impedance and drug testing]). The dual DAC is used to generate a pair of DDS-based differential sine-wave excitation signals (pg. 266, para. 2 [wave irradiator module]). Using a current monitor function can limit the stimulating current to a desired level for protecting cell viability without losing bandwidth performance (pg. 266, lines 5-7).


For the same reason, it would be obvious to detect the vitality of cancer cells, for example, a single cancer cell sample, by stimulating and analyzing said cancer cells via comparing first and second electrical response trend values, expecting said response 
One of ordinary skill in the art would have been motivated to have made that modification, because Stolwijk et al. teaches that when cells grown on ECIS electrodes are exposed to an invasive electrical potential difference of several volts for some tens of seconds, irreversible dielectric breakdown of the plasma membrane is induced resulting in irreversible membrane permeabilization and subsequent cell lysis (pg. 103, para. 1, section 5.1). That is, the relationship between cell impedance and the biological state of the cell is clear. Therefore, one would be motivated to use electrical impedance information to determine the cell viability (i.e., whether the cell is alive or dead or near-dead), because it appears to be a simple way to make such a determination. (See also originally-filed specification, pg. 13, para. [0057] which states: “…cancer cells may be destructed because of the destructed EM (electromagnetic) waves effects on cancer cells.”).  Giaever et al. states “[Using ECIS instrumentation]…the activities of even a 
It would be further obvious to prepare an integrated stimulating-analyzing set-up [Claim 7] to comprise the specific steps of holding a biosensor comprising an array of CNTs in a sealed package, connecting the biosensor to an electrical analyzing device, adding cancer cells in solution to said package, placing the sealed package in an EM wave exposure device, and then placing the EM wave exposure device in an incubator, as recited in claim 7, with a reasonable expectation of success, because the subject matter of claim 7 describes a variation of the apparatus described by Abdolahad et al., which, in turn, comprises a biosensor with an array of CNTs, a solution of cancer cells for analysis, an EM exposure device in the form of electrode(s), a chamber for incubating said cells undergoing analysis, and an electrical analytical device in the form of an impedance analyzer (Abdolahad et al., pg. 3422, column 1, para. 1 thru 3, and pg. 3425, column 1, Fig. 5) (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art to substitute the apparatus, as shown by Abdolahad et al., with the integrated stimulating-analyzing set-up of claim 7, with the predictable expectation 
One of ordinary skill in the art would have been motivated to have made that modification, because Loftus shows that CNT arrays can be placed into a capsule/container for the purpose of being contacted with (biological) cells as support for growth of said cells. That is, although the device described by Loftus is used for a different purpose, the device comprises a capsule within which a CNT array and cells can be contained, and which may comprise a medical device that emits electromagnetic signals, which would motivate one of ordinary skill in the art to contemplate the integrated stimulating-analyzing set-up, described in claim 7.
It would be obvious to determine the length of time that the cancer cells should be stimulated with an electromagnetic field (e.g., 5 min) [Claim 12], with a reasonable expectation of success, because the experiments, shown by Abdolahad et al., are performed over some specific period of time; e.g., the experiments shown in Fig. 3 involve the up to 6 different frequency pulses, and this time could be measured (MPEP 2143 (I)(A,G)). Therefore, it would obvious, and one would be motivated, to use routine optimization to determine the optimal time for stimulating cancer cells with the electromagnetic field pulse, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have modified the method for stimulating and analyzing cancer cells, in order to determine cancer cell vitality/viability, by stimulating and analyzing lung cancer cells and/or cell lines [Claims 9 and 10], with a reasonable expectation of success, because Abdolahad et al. shows stimulation and 
It would have been further obvious to have prepared an integrated stimulating-analyzing set-up with the hardware parts, as described in claims 6 and 21, including a data processor, as shown by Gao et al., and a wave irradiator module, as shown by Li et al., with a reasonable expectation of success, because one of ordinary skill in the art would expect that current day data acquisition and processing would be performed by a data processor, even if the presence of such a processor is not explicitly cited. For example, with regard to claim 6, Abdolahad et al. shows a biosensor which includes an array of CNTs on a chip, and Abdolahad et al. (pg. 3422, column 1, para. 3 and pg. 3425, column 1, Fig. 5) inherently shows an electrical analyzing device, which includes a data acquisition instrument as an impedance analyzer. Therefore, it would be obvious to one of ordinary skill in the art of cell electrical impedance research to introduce hardware parts to improve the accuracy of the measurements, while preserving the integrity of the cells under study (MPEP 2144 (I)).

One of ordinary skill in the art would have been motivated to have made that modification, because Gao et al. states that lung cancer has been one of the leading causes of human death in recent years, and, therefore, early diagnosis of lung cancer plays an important role in saving lung cancer patients. Electrical impedance tomography (EIT) is a fast-response, non-invasive and low-cost method for obtaining rich physiological and pathological information, and could be used to detect early diagnoses of lung cancer (pg. 2229, para. 1). That is, the method has the additional advantage of being able to discriminate between normal and cancerous tissues, in addition to determining cancer cell vitality. In addition, Li et al. states that the described circuit hardware is suitable for protecting cell vitality without losing detectable bandwidth, and that the next step is to integrate the voltage source into cell impedance tomography (pg. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to claims 1, 2, 5-10, 12 and 13 above, and further in view of Downey et al. (International Patent Application Publication No. WO 2013/103901 A1), and Clare et al. (International Patent Application Publication No. WO 2014/201023 A1).
[Downey et al. and Clare et al. cited in the Final Office Action mailed 11 August 2020 and are re-submitted here.]

Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to claims 1, 2, 5-10, 12 and 13 above, do not show: 1) comparing the first and second measured electrical responses by calculating a normalized difference according to the equation recited in claim 4 [Claim 4]. 

Downey et al. and Clare et al. address some of the limitations of claim 4.
Downey et al. shows devices to measure the impedance of a sample which can be used to predict biomass by measuring the change in the capacitance of a system (pg. 3, para. [010]). Methods are employed in which the biological property of cells is determined by receiving electrical property data of said cells by applying a signal to the 
Regarding claim 4, a plurality of first and a plurality of second measurements are made, the second plurality of measurements being obtained by applying a second frequency-varying signal and preparing a correlation between the first and second measurements. In some methods, applying a correlation comprises normalizing the measurements according to the following equation: ɛN = ɛ/ɛmax where the normalized measurement ɛ is one of the measurements, and ɛmax is a maximum measurement of the first plurality of measurements (pg. 49, para. [0186] thru pg. 50, para. [0189]).

Regarding claim 4, Clare et al. shows an equation for determining hydrogel swellability and/or conductivity, where qt is gel swelling. The equation is 
qt = (mt-mdry)/mdry x 100 where mt is the mass of the wet gel and mdry is the mass of the dry gel (pg. 9, lines 3-5). That is, the equation shows a second data point (i.e., the wet gel mass) and a first data point (i.e., the dry gel mass) and a percentage determined by multiplying by 100.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for stimulating and analyzing cancer cells, comprising applying an electromagnetic stimulus and measuring cell electrical impedance to determine cell destruction, as shown by Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to cell = Eqn. (1) (pg. 3425, column 1, last line thru column 2, equation (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Downey et al. and Clare et al. show relatively basic equations for normalizing mathematical data acquired by measuring a first and a second data point. That is, one would be motivated to apply a mathematical analysis that does not require specialized mathematical software in order to perform the calculation, making the analysis accessible to all levels of laboratory expertise.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
	Applicant’s arguments, pp. 7-10, filed 11 October 2020, with respect to the prior  have been fully considered, but they are not persuasive.

	Applicant remarks (pg. 8) that the cited references fail to disclose at least the  features recited in amended claim 1. Specifically, Abdolahad, Stolwijk, and Loftus fail to disclose "applying an electromagnetic field to the attached cancer cells to stimulate cancer cells, comprising irradiating electromagnetic waves with an intensity in a range of 7 decibel­milliwatt (dbm) to 20 dbm and a frequency of 940 MHz to the attached cancer cells". Abdolahad, Stolwijk, and Loftus fail to disclose "applying an electromagnetic field to the attached cancer cells to stimulate cancer cells" by irradiating electromagnetic waves to the attached cancer cells and "detecting a destruction of the stimulated cancer cells-when a level of values of the second electrical response is lower than a level of values of the first electrical response in the same determined frequency range". For example, Stolwijk discloses on Fig. 5 on pp. 103 that "The cell population ...was exposed to a sinusoidal voltage pulse of 5 V, at 40 kHz for 30 s. The pulse was used to kill the cells on the electrode surface." Accordingly, Stolwijk discloses utilizing electrical voltage for cell destruction which is distinct from irradiation electromagnetic waves to cells for their destruction. The distinction is important although both destruction may result in decreasing cell membrane impedance.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that Applicant does not remark with regard to the primary reference of Abdolahad et al., and the secondary references of Loftus et al., Gao et al. and Li et al cited in the 103 rejection. It is noted that Gao et al. and Li et al. were used to address those limitations of claim 1 which cite the amendment language, but which had been previously recited (and still are recited) in claim 21. In addition, Applicant points out one embodiment of the use of ECIS (Electric Cell-substrate Impedance Sensing), shown by Stolwijk et al., which characterizes the electromagnetic field in volts instead of watts or decibel milliwatts (dbm). Volts can be converted to watts (when the current in amps is known), and all of the terms are related to some physiological feature of an electromagnetic field. In general, Stolwijk et al. devotes an entire chapter with regard to non-invasive assays to monitor cell proliferation and cell death by ECIS (pg. 94-96) (and as shown by Abdolahad et al.).
Further, in response to Applicant, Stolwijk et al. shows, with regard to Figure 5 (as indicated by Applicant) and Figure 6 (which shows the time course of normalized impedance (Norm. [Z])), that the microscopic images in Fig. 5 clearly demonstrate that the untreated control cells in (a) are vital and only a very small number of red stained nuclei is visible. In contrast, all cells in ﬁgure (b) that are hovering on the electrode surface show a strong red nuclear ﬂuorescence indicating loss of membrane integrity and cell lysis. All cells that were exposed to the electric ﬁeld are dead, but the cell debris is still residing on the electrode surface. Due to the electrical permeabilization of the membrane there is, however, no measurable restriction to current  ﬂow anymore as 
Applicant remarks (pp. 9-10) that the references cited to address the limitations of dependent claims 4, 9, 10, 14 and 15 (which includes Gao et al. and Li et al.) fail to make up for the deficiencies of the primary combination with respect to amended claim 1.
However, in response to Applicant, Gao et al. and Li et al. did address the limitations in claim 1 representing the amended claim language, because this same claim language had been recited in claim 21, which was addressed by Gao et al. and Li et al. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651